Mr. Justice Colcock
delivered the opinion of the Court.
The law upon this subject is too clear to admit of doubt. If a wife be joined in an action for words spoken by a husband only, it will be error. Hence, if slander be spoken by the husband and wife, there must be separate actions. One against the husband for the slander spoken by him ; and another against the husband and wife, for the slander spoken by the wife ; and the Court will never order such actions to be consolidated, (1 Selwyn, Nisi Prius 315. & Wilson, 227. 1 Bacon, 504, Title Baron Feme. 1 Dyer Reports, p. 19, in a note.
The motion is granted, and a judgment arrested.
Justices Nott., Johnson, Huger and Gantt, concurred.